DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-5 is:
Regarding claims 1-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a waterproof casing for packaging a circuit board, the circuit board comprising an antenna, the waterproof casing comprising: a metallic casing comprising an accommodation space and a side opening in communication with each other, wherein the accommodation space is configured to accommodate at least part of the circuit board, and the antenna is adjacent to the side opening; a non-metallic end cover covering the side opening and combined with the metallic casing to form a sealed box, wherein the non-metallic end cover comprises a ring-shaped install portion disposed on a surface thereof and extending outwardly from the surface thereof, wherein the ring-shaped install portion is disposed in the accommodation space as the non-metallic end cover covers the side opening.
This limitation is found in claims 1-5, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 1, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848